NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       AUG 26 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 DOUGLAS KISAKA,                                   No. 14-55649

                   Plaintiff-Appellant,            D.C. No. 2:11-cv-01942-BRO-
                                                   MAN
    v.

 UNIVERSITY OF SOUTHERN                            MEMORANDUM*
 CALIFORNIA; et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                         for the Central District of California
                   Beverly Reid O’Connell, District Judge, Presiding

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

         Douglas Kisaka appeals pro se from the district court’s order dismissing his

action alleging federal and state law claims arising various incidents that occurred

on the University of Southern California’s campus. We have jurisdiction under


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review for an abuse of discretion the district court’s

dismissal for failure to comply with court orders. Malone v. U.S. Postal Serv.,

833 F.2d 128, 130 (9th Cir. 1987). We affirm.

      The district court did not abuse its discretion by dismissing Kisaka’s action

after Kisaka repeatedly failed to comply with court orders, meet deadlines, or

appear at hearings, despite being warned that failure to do so would result in

dismissal. See id. (discussing the five factors the district court must weigh before

dismissing a case for failure to comply with a court order). Because we affirm the

district court’s dismissal of Kisaka’s action for failure to comply with court orders,

we do not consider Kisaka’s challenges to the district court’s interlocutory orders.

See Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996) (“[I]nterlocutory

orders, generally appealable after final judgment, are not appealable after a

dismissal for failure to prosecute, whether the failure to prosecute is purposeful or

is a result of negligence or mistake.” (citation and internal quotation marks

omitted)).

      Kisaka’s request for judicial notice, filed on April 9, 2015, is denied.

      AFFIRMED.




                                          2                                      14-55649